Citation Nr: 1755697	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to September 6, 2013, outside periods of convalescence, and in excess of 40 percent from September 6, 2013 to August 2, 2017, for a lumbar spine disability. 

2.  Entitlement to a compensable rating prior to September 6, 2013, and in excess of 20 percent from September 6, 2013, for a right knee disability based on limitation of motion.

3.  Entitlement to a rating in excess of 30 percent for a right knee disability based on instability.

4.  Entitlement to a compensable disability rating for a right knee disability based on symptomatic removal of semilunar cartilage.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions of the Houston, Texas Regional Office (RO), and a December 2014 rating decision of the Waco, Texas RO of the Department of Veterans Affairs (VA).  The issues have been recharacterized as above for clarity.  

In a September 2016 rating decision, the RO denied a rating in excess of 20 percent for radiculopathy of the right lower extremity.  The Veteran responded in a timely October 2016 Notice of Disagreement (NOD) form, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201.  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim for service connection for a psychiatric disorder is not necessary at this time. 

The issue of entitlement to a temporary total evaluation due to convalescence for lumbar surgery beginning August 3, 2017 has been raised by the record in an August 3, 2017 private treatment operative report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Following a determination of the Veteran's convalescence, the RO should assign a new rating for the current level of the Veteran's lumbar spine disability.  To the extent that the Veteran has an issue with the convalescence and subsequent lumbar spine disability rating determination by the RO, he should file a notice of disagreement with the assigned rating.  The Board considers this decision to be a complete determination of the claim for an increased rating for a service connected back disability.  The Veteran is not prejudiced by this decision, as he is rated up to the point of surgery, any appeal of a rating assigned thereafter would correspond to the time of surgery.  As such, following the adjudication of the convalescent rating claim, no supplemental statement of the case (SSOC) should be prepared for an increased rating back claim, and a statement of the case (SOC) should only be prepared following the filing a notice of disagreement.


FINDINGS OF FACT

1.  Prior to May 24, 2011, range of motion testing of the Veteran's lumbar spine did not show forward flexion functionally limited to 30 degrees or less.

2.  From May 24, 2011 forward, outside convalescent periods, range of motion testing of the Veteran's lumbar spine showed functionally limited forward flexion to 30 degrees or less..

3.  Ankylosis of the spine has not been shown, and the Veteran has not been shown to have had bed rest prescribed by a physician.

4.  Prior to September 6, 2013, range of motion testing of the Veteran's right knee did not show flexion functionally limited to 45 degrees or less or extension functionally limited to 10 degrees or more.

5.  From September 6, 2013, range of motion testing of the Veteran's right knee did not show flexion functionally limited to 15 degrees or less or extension functionally limited to 10 degrees or more.

6.  The Veteran is in receipt of the highest schedular evaluation available for right knee instability and his right knee disability has not caused ankylosis, an impairment of the tibia and fibula, or genu recurvatum.

7.  The Veteran's right knee condition has remained symptomatic post-semilunar cartilage removal, but there is no evidence of joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the Veteran's back disability, but no higher, were met May 24, 2011, outside periods of convalescence.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2017).

2.  Prior to September 6, 2013, the criteria for a compensable disability rating for a right knee disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

3.  From September 6, 2013, the criteria for a disability rating in excess of 20 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

4.  The criteria for a disability rating in excess of 30 percent for a right knee disability based on instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

5.  The criteria for a 10 percent disability rating, but no higher, for the Veteran's right knee condition based on symptomatic removal of semilunar cartilage have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran requested a hearing before the Board, but he withdrew his request to do so prior to the hearing being held.    

The Veteran was also provided with several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Lumbar Spine Disability

The Veteran filed a claim of entitlement to service connection for a lumbar spine disability in March 2007.  In September 2008, he was granted service connection and assigned a 20 percent rating effective March 9, 2007.  A May 2009 rating decision continued the 20 percent rating for the Veteran's lumbar spine disability. He was also granted a temporary 100 percent rating from August 2, 2012 through September 30, 2012 for convalescence due to lumbar spine surgery.  In a December 2014 rating decision, he was granted a 40 percent rating effective September 6, 2013.  The Veteran asserts that he is entitled to higher ratings outside the periods of convalescence.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has been prescribed bed rest to treat incapacitating episodes of IVDS outside of the convalescent periods.  

For example, at an August 2007 VA examination, the VA examiner reported that the Veteran did not have IVDS, and indicated that bed rest had not been prescribed.  Further, the December 2008 VA examiner did not report a finding of IVDS or that the Veteran had any bed rest in the past year ordered by a physician.  

In the November 2014 VA examination report, it was that the Veteran did have IVDS and experienced incapacitating episodes having a duration of at least six weeks during the past 12 months.  However, the examiner did not provide any explanation, and VA, SSA and private treatment records fail to show any bed rest actually being prescribed.  The Veteran has not argued to the contrary.

The 2014 VA examiner's statement that the Veteran had IVDS with incapacitating episodes lacks credibility when compared with the Veteran's medical treatment records, so the Board affords it no probative value and affords great probative value to the medical records which are silent for bed rest prescribed by a physician.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, here, a rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

38 C.F.R. § 4.71a clearly requires that a rating higher than 40 percent for a spine disability can only be assigned if there is ankylosis of the spine.  The Veteran's medical treatment records do not indicate that he has ever experienced spinal ankylosis.  As such, the highest rating considerable for the Veteran's lumbar spine disability is 40 percent.  The Veteran is currently rated 40 percent for his lumbar spine, and has been since September 6, 2013.  Therefore, the Veteran is not entitled to a higher rating for the period from September 6, 2013 to August 3, 2017.

Prior to September 6, 2013, the Veteran was rated at 20 percent for his lumbar spine disability.  At an August 2007 VA examination, the Veteran demonstrated forward flexion to 90 degrees.  Pain was present on range of motion testing, but did not cause any decrease in the range of motion.

At a May 2008 VA examination, the Veteran's forward flexion was limited to 45 degrees.  There was evidence of pain, but no limitation of motion on account of pain beyond 45 degrees.

However, the Veteran's private treatment records from Advanced Pain Care indicate his lumbar spine flexion was restricted to 30 degrees on examination during many treatment visits in 2011 and 2012 (specifically, on May 24, 2011; August 1, 2011; August 29, 2011; October 24, 2011; November 21, 2011; January 16, 2012; March 6, 2012; and May 9, 2012).  One private treatment visit record from Advanced Pain Care dated September 26, 2011 showed flexion increased to 50 degrees between visits showing flexion restricted to 30 degrees.  As such, while his symptoms seemed to wax and wane, his restrictions of lumbar flexion during that time period more closely resemble the criteria for meeting the 40 percent rating than the 20 percent rating under Diagnostic Code 5237.  However, as stated previously, ankylosis was never shown during this time frame, and a rating higher than 40 percent is not warranted.  Therefore, an increased rating of 40 percent, but no higher, is granted for the Veteran's lumbar spine disability from May 24, 2011 to September 6, 2013.  The Board recognizes that the Advanced Pain Care treatment records also showed three visits (March 3, 2011, March 31, 2011, and April 28, 2011) where the Veteran's lumbar spine flexion was indicated to be restricted to 0 degrees.  However, flexion restricted to 0 degrees would be indicative of ankylosis in the spine, and the records do not reflect that the Veteran ever had spinal ankylosis.  Accordingly, the Board has determined that these measurements reflect a typographical error and lack credibility.  Therefore, the Board affords them no probative weight in determining the level of the Veteran's lumbar spine disability.

The Board notes that in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. 

Here, however, the Board has found that the Veteran is entitled to a disability rating of 40 percent for his lumbar spine disability as of May 24, 2011, outside periods of convalescence.  In order to meet the schedular rating criteria for a disability rating in excess of 40 percent, the Veteran needed to manifest ankylosis of the spine, and, as previously noted, ankylosis is not raised by the record.  Being that DeLuca cannot provide an adequate basis for a disability rating in excess of 40 percent when, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Prior to May 2011, the Veteran's forward flexion easily exceeded 30 degrees and there is no suggestion that pain, weakness, stiffness, fatigability, and lack of endurance functionally limited his forward flexion to 30 degrees or less.  Therefore a rating in excess of 20 percent was not warranted prior to that date.

Right Knee Disability

In August 1997, the Veteran was granted service connection for a right knee disability with a non-compensable rating, with an effective date being the date the claim was received, August 14, 1995.  His right knee disability rating was increased to 30 percent based on degenerative joint disease causing severe instability (Diagnostic Code 5257) in a rating decision dated December 1997.  The Veteran never perfected an appeal of the August 1997 rating decision.  He filed a claim for an increased rating of his right knee in October 2008, which the RO denied and the Veteran appealed.  While his appeal was pending, the Veteran filed a claim for individual unemployability that was received on September 6, 2013.  In a December 2014 rating decision, the RO granted the Veteran a separate 20 percent rating for limitation of flexion (Diagnostic Code 5260) and service connection with a noncompensable rating for limitation of extension (Diagnostic Code 5261) for his right knee, effective September 6, 2013.  
  
Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown. VAOGCPREC 9-2004.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Regarding joint instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  Under Diagnostic Code 5258, a 20 percent rating is assigned for a dislocated meniscus with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of meniscus that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.  The Board does note that the November 2014 VA examiner noted that the Veteran reported suffering from medial tibial stress syndrome ("shin splints") in service, but did not report any symptoms during the appeal period, or even during any time post-service.

At a December 2008 VA examination, right knee range of motion measurements were as follows: flexion was limited to 120 degrees, where pain began, and extension was normal.

At a November 2014 VA examination, right knee range of motion measurements were as follows: flexion was limited to 30 degrees and extension was limited to 5 degrees.  

Prior to September 6, 2013, the Veteran did not demonstrate compensable right knee limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  The Veteran showed limited flexion to 120 degrees at the December 2008 VA examination, but did not meet the minimum compensable schedular rating criteria under Diagnostic Code 5260, which requires flexion limited to 45 degrees or less.  Additionally, his right knee extension was normal.  As such, he is not entitled to a compensable schedular disability rating under Diagnostic Codes 5260 or 5261 for a right knee disability based on limitation of motion during this period.  

The Veteran demonstrated compensable limitation of right knee flexion at the November 2014 VA examination, but not compensable limitation of right knee extension.  At that time, his limitation of motion met the criteria for a 20 percent disability rating, but not a 30 percent disability rating pursuant to Diagnostic Code 5260.  At no time after the November 2014 VA examination did the Veteran ever show limitation of extension in his right knee of 10 degrees or more.  As such, no compensable rating is warranted at any time for the Veteran's right knee limitation of extension, as the criteria for a compensable rating under Diagnostic Code 5261 have never been met.  Regarding his limitation of flexion, the Veteran never exhibited limitation of motion of 15 degrees or less.  As such, he met the Diagnostic Code criteria for a 20 percent limitation of flexion rating, but never met the criteria for a disability rating in excess of 20 percent under Diagnostic Code 5260.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). There is competent and credible evidence of pain in the Veteran's right knee as he has consistently reported pain at various medical appointments.  Both prior to and after September 6, 2013, the weight of the evidence shows no additional limitation of flexion or extension of the Veteran's right knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  For example, the December 2008 VA examiner noted that repetitive motion testing did not cause additional limitation of motion in either knee and no Deluca factors were found to be present.   The November 2014 VA examiner stated that she was unable to determine without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The Board notes that pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Thus, neither a compensable rating prior to September 6, 2013, nor a rating in excess of 20 percent thereafter, is warranted for the Veteran's right knee disability based on limitation of motion under DeLuca. 

38 C.F.R. § 4.59 provides a basis for rating a joint the minimum compensable rating based on painful motion.  Here, the Veteran has been assigned a separate compensable rating for his right knee during the entire appeal period (specifically, a 30 percent rating for instability under Diagnostic Code 5257), so C.F.R. § 4.59 cannot provide for an additional rating for his knee, even during the period where he exhibited noncompensable limitation in flexion as shown on the December 2008 VA examination. 

Regarding right knee instability, the Veteran is already in receipt of a 30 percent rating under Diagnostic Code 5257 which is the highest schedular rating available. 

Finally, compensable knee ratings can be given under Diagnostic Codes 5258 and 5259 for meniscus (semilunar cartilage) disabilities.  Service treatment records show that the Veteran underwent a meniscectomy in 1991 while in service.  The December 2014 VA examiner stated that the Veteran did not have a history of recurrent effusion of the right knee, which is required for a 20 percent rating under Diagnostic Code 5258.  However, the Veteran's VA treatment records and 2014 VA examination show that the Veteran has reported residual symptoms from his meniscectomy, including locking of the right knee.  Accordingly, a 10 percent rating is assigned for symptomatic removal of meniscus under Diagnostic Code 5259.   


ORDER

A 40 percent rating for a lumbar spine disability is granted as of May 24, 2011, but no earlier, outside periods of convalescence, is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable disability rating for a right knee disability based on limitation of motion prior to September 6, 2013 is denied.

A rating in excess of 20 percent for a right knee disability based on limitation of motion is denied.

A rating in excess of 30 percent for a right knee disability based on instability is denied.

A compensable disability rating of 10 percent for a right knee disability based on symptomatic removal of semilunar cartilage is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


